            Case 2:18-cr-00132-RAJ Document 817 Filed 07/10/20 Page 1 of 1




 1                                                        The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7
 8
                      UNITED STATES DISTRICT COURT FOR THE
 9                      WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE
10
11    UNITED STATES OF AMERICA,                     NO. CR18-0132 RAJ
12                        Plaintiff
13                   v.                             ORDER DENYING DEFENDANT’S
                                                    MOTION TO MODIFY SUPERVISED
14    EDWARD DEANDRE LOCKE,
                                                    RELEASE CONDITIONS
15                        Defendant.
16
17        This matter comes before the Court on Defendant Edward Locke’s Motion to
18 Modify Supervised Release Conditions. Dkt. 814. Having considered the motion and the
19 files and pleadings herein, the Court hereby DENIES the motion.
20        DATED this 10th day of July, 2020.
21
22
23
                                                 A
                                                 The Honorable Richard A. Jones
24                                               United States District Judge
25
26
27
28


     ORDER - 1
